DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/07/2020 has been entered and considered by Examiner. Claims 1 - 20 are presented for examination. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pub. 20150345970 A1).
	For claims 1, 10, and 19, Tanaka discloses (Figs. 1-27) a system for determining a position of a terminal device (103/104/105) [0070], comprising: 
one or more storage devices including a set of instructions [0070]; and 
one or more processors configured to communicate with the one or more storage devices, wherein when executing the set of instructions, the one or more processors are configured to cause the system to [0070]: 
receive current position information associated with the terminal device, the current position information (current location, e.g. coordinates) including one or more positions indicative of a present location of the terminal device [0067, 0097, 0090-94]; 

determine, based on the historical position information, an actual position (name of a place e.g. Golf course, Grandfather’s house) of the terminal device from the current position information (Fig. 21, based on historical positions, an actual place is determined from the current location) [0115-116].  

	Claim 10 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Tanaka. Tanaka discloses a method for determining a position of a terminal device implemented on a machine having one or more processors and one or more storage devices [0070]. All other identical limitations are rejected based on the same rationale as shown above. 

	Claim 19 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Tanaka. Tanaka discloses a non-transitory computer-readable medium comprising instructions stored thereon that, wherein when executed by one or more processors, the instructions causes the one or more processors to perform a method for determining a position of a terminal device [0070]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2, and 11, Tanaka discloses (Figs. 1-27) when executing the set of instructions, the one or more processors are configured to cause the system to: sample 

	For claims 3, and 12, Tanaka discloses (Figs. 1-27) when executing the set of instructions, the one or more processors are configured to cause the system to determine a starting time that is separated by the predetermined time interval from a time of receiving the current position information (Figs. 9-11) [0005, 0067, 0097, 0090-94].  ,
obtain initial position information of the terminal device at the starting time (Figs. 9-11) [0005, 0067, 0097, 0090-94];
acquire a moving trajectory of the terminal device during the predetermined time interval (Figs. 5-6) (acquiring predicted route based on travel history using time points) [0134-139, 0143-146]; and
 determine the historical position information of the terminal device based on the moving trajectory of the terminal device [0134-139, 0143-146]. 

For claims 4, and 13, Tanaka discloses (Figs. 1-27) the acquisition of the moving trajectory of the terminal device is based on motion data from one or more sensors onboard the terminal device (travel information) [0134-139, 0143-146]. 

	For claims 5, and 14, Tanaka discloses (Figs. 1-27) when executing the set of instructions, the one or more processors are configured to cause the system to:
determine an ending point of the moving trajectory (predicting destination) [0134-139, 0143-146], and 

the ending position information includes one or more ending points [0134-139, 0143-146].  

	For claims 6, and 15, Tanaka discloses (Figs. 1-27) the comparing is carried out by calculating a distance between the ending position information and the current position information, or calculating proximity between a moving tendency associated with the moving trajectory and the current position information.  

Allowable Subject Matter
Claims 7-9, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642